 


109 HR 4374 IH: Trust and Verify Cargo Shippers Act of 2005
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4374 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Markey (for himself and Mr. Shays) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To provide for verification of security measures under the Customs-Trade Partnership Against Terrorism (C–TPAT) program and the Free and Secure Trade (FAST) program. 
 
 
1.Short titleThis Act may be cited as the Trust and Verify Cargo Shippers Act of 2005.  
2.Verification of security measures under the Customs-Trade Partnership Against Terrorism (C–TPAT) program and the Free and Secure Trade (FAST) program 
(a)General verificationNot later than one year after the date of the enactment of this Act, and on a biannual basis thereafter, the Commissioner of the Bureau of Customs and Border Protection of the Department of Homeland Security shall verify on-site the security measures of each individual and entity that is participating in the Customs-Trade Partnership Against Terrorism (C–TPAT) program and the Free And Secure Trade (FAST) program. 
(b)Policies for noncompliance with C–TPAT program requirementsThe Commissioner shall establish policies for non-compliance with the requirements of the C–TPAT program by individuals and entities participating in the program, including probation or expulsion from the program, as appropriate. 
 
